Per Curiam:

The court is satisfied with the decision in this case (87 Kan. 391, 124 Pac. 420) and with the - opinion therein, but to be more explicit adds the following :
In an action for negligence, when the petition states a cause of action and the plaintiff, in the. opening statement to the jury, undertakes to detail all the facts upon which negligence is predicated, a motion for judgment against the plaintiff on the statement should be sustained if it affirmatively -appears that the facts stated do not justify any inference of negligence against the defendant; otherwise the motion should be overruled. The facts stated in this case do not affirmatively exculpate the defendant from the charge of negligence, but the question of negligence remains for *236the determination of the jury upon all the facts and circumstances which may be disclosed by the evidence. Therefore the motion should have been overruled.
We adhere to the decision heretofore rendered in the case.